Citation Nr: 0821247	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  04-10 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for venous insufficiency of the lower extremities.

2.  Entitlement to service connection for cerebral atrophy 
with bilateral lower extremity loss of balance.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 26, 1968 to 
December 17, 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought.   

In February 2007, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claim (as reflected in a 
supplemental SOC (SSOC) issued in December 2007) and returned 
this matter to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  In an unappealed decision dated in January 1997, the RO 
found no new and material evidence to warrant reopening the 
claim of entitlement to service connection for venous 
insufficiency of the legs and varicosities with stasis 
dermatitis.

3.  Evidence received since the January 1997 decision does 
not raise a reasonable possibility of substantiating the 
claim for service connection for venous insufficiency of the 
lower extremities.

4.  Cerebral atrophy with bilateral lower extremity loss of 
balance was not demonstrated during the veteran's service, 
and a preponderance of the competent evidence of record is 
against concluding that such disorder was caused or 
aggravated by service. 

5.  The record does not demonstrate that the veteran engaged 
in combat with the enemy.

6.  The veteran's claimed in-service stressful experiences 
have not been corroborated by service records or other 
credible, supporting evidence.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received and the 
claim of entitlement to service connection for v venous 
insufficiency of the lower extremities is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  A cerebral atrophy with bilateral lower extremity loss of 
balance disorder was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).    

3.  Service connection for PTSD is not warranted. 38 U.S.C.A. 
§§ 1110, 5103A 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f), 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in April 2003, March 2006 and March 2007.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, and identified the veteran's duties in obtaining 
information and new and material evidence to substantiate his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The March 2007 letter informed the veteran of why his claim 
was previously denied, and what evidence would be required to 
reopen his claim.  The veteran has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been 
undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Venous Insufficiency-New and Material Evidence

Pursuant to an unappealed rating of December 1982, 
entitlement to service connection for a disability of both 
legs was denied.  The evidence at the time consisted of 
service treatment records showing that on the report of 
medical history taken at the time of enlistment in January 
1968, the veteran complained of leg cramps.  He gave a 
history of polio at age four with no complications.  Leg 
complaints were noted in February and March 1968, and he 
received treatment for a left leg infection in March and 
April 1968.  In May 1968, the infection was described as 
impetigo.  He was given a 14-day temporary profile for right 
leg instability.  In June 1968, he complained of leg pain.  
At the time of his separation physical examination in 
November 1968, no pertinent pathology was noted.  

During on a general medical examination performed at a mental 
health facility in March 1971 several years after service, 
the veteran voiced no physical complaints, and no finding 
regarding the legs were noted on physical examination.  
Following an August 1980 VA medical examination, the 
veteran's lower extremities showed no obvious deformities, no 
varicose veins, and his peripheral pulses were 2+ and equal, 
bilaterally.  In December 1982, service connection for a 
disability of both legs was denied.  The veteran did not 
appeal that determination and it became final.  

In February 1989, the veteran sought to reopen the claim and 
was informed in April 1989 that new and material evidence was 
needed to reopen the claim, but he did not respond.  In 
conjunction with the veteran's later attempt to reopen his 
claim, VA medical records were obtained.  During an October 
1994 VA medical examination, bilateral stasis dermatitis and 
varicose veins were diagnosed  There was no opinion as to the 
etiology of the diseases.  In December 1995, the RO informed 
the veteran that he had not submitted new and material 
evidence to reopen his claim.  He did not appeal.  In 
September 1996, the veteran requested that his claim for 
service connection for venous insufficiency of the legs be 
reopened.  He was again informed in October 1996 of the need 
to submit new and material evidence.  The veteran did not 
respond.  In January 1997, the RO informed the veteran that 
he had not submitted new and material evidence to reopen his 
claim.  He did not appeal and that determination became 
final.  The present appeal derives from another claim to 
reopen filed in February 2003.  

The Board, initially, must rule on the matter of reopening a 
claim.  The Board has a jurisdictional responsibility to 
consider whether it is proper for a claim to be reopened.  
Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006)

In the context of the current claim, the evidence consists of 
contemporary treatment records, records associated with an 
award of Social Security benefits, as well as the veteran's 
testimony from hearings afforded in December 2003 and 
November 2006.  

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements do not serve his claim in a 
meaningful way, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).

More significantly, the medical evidence does not demonstrate 
onset of venous insufficiency of the lower extremities in 
service or a relationship of that disorder to service.  When 
the case was previously decided in January 1997, the claim 
failed because the new and material evidence had not been 
submitted demonstrating an association between stasis 
dermatitis and varicose veins of the lower extremities 
diagnosed in 1994 and his service, terminating over 25 years 
earlier.  The evidence recently submitted still fails to 
competently demonstrate an association between the veteran's 
venous insufficiency/ varicose veins with stasis dermatitis 
and military service.  While the evidence submitted in the 
context of the current claim was not of record at the time of 
the last final decision, it does not raise a reasonable 
possibility of substantiating the claim; thus, it is not "new 
and material" and, therefore the petition to reopen is 
denied.


Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including organic diseases of the nervous system, 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997). VA is free to favor one 
medical opinion over another provided it offers an adequate 
basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 
(1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

Cerebral Atrophy

The veteran alleges that he was assaulted by fellow 
servicemen during basic training because his performance was 
bringing down the group.  He avers that his cerebral atrophy 
resulted as a consequence of the beating. 

Service treatment records are silent as to any complaints or 
findings relating to cerebral atrophy or for injuries for any 
assault.  The Board observes the veteran routinely sought 
treatment for a variety of minor infirmities over the course 
of his limited service.  However, the record is completely 
silent as to any complaints of assault, and, in particular 
there is no evidence of head trauma or headaches.  A December 
1968 psychiatric evaluation acknowledged that the veteran 
experienced a difficult adjustment to service.  Impression 
was emotionally unstable personality, chronic and not 
amenable to easy change.  He was recommended for discharge.  

A March 1971 private medical examination at a mental health 
facility was silent for complaints or findings normally 
associated with headaches or brain trauma.  The report does 
include a history given by the veteran as being assaulted in 
service by fellow soldiers because of his lack of cooperation 
and failure to follow rules resulting in a punishment for the 
entire unit.  The nature of any injury was not described by 
the veteran. 

An August 1980 VA medical examination report described the 
veteran's cerebellar function as normal.

During a June 1990 VA outpatient visit, the veteran 
complained of headaches, noting that he had experienced 
headaches for six years.  During a September 1990 VA 
outpatient visit, the veteran described migraine headaches 
beginning 14 years earlier.  

A June 1994 CT scan of the brain demonstrated prominent 
cerebellar folia with associate low density focus, 
particularly in the left side, which could represent non 
hemorrhagic infarct or cerebellar contusion, presumably old.  
An MRI was suggested for further evaluation.  

Atrophy of the cerebellar vermis and a bilateral cerebellar 
hemispheric cortical atrophy were identified on a July 1994 
brain MRI.  No abnormal enhancement was appreciated.  The 
examiner concluded that the atrophy was on a primary 
degenerative basis or due to drugs such as alcohol or 
anticonvulsants such as Dilantin.  There was no evidence of 
intercranial hemorrhage or cerebral infarction.  

In May 2003, the veteran claimed to have been beaten up by 
other members of his company during training and also claimed 
that he reported the incident to his superiors but they did 
nothing because he was unable to identify the alleged 
perpetrators.

A July 2006 VA neurological report depicted the veteran with 
a cognitive disorder, cerebellar dysarthic speech and a 
spastic gait.  It reported the veteran's assault history and 
noted that the veteran's imaging studies have shown 
cerebellar degeneration of uncertain etiology.  At this 
point, however, the veteran claimed that he did not report 
the assault incident to his sergeant or the medic because of 
his fear of his fellow soldiers.  The examiner concluded that 
the disorder was likely present to a milder degree in 1968 
and was likely aggravated by the assault.  The examiner 
concluded that evaluation as to the etiology of his 
cerebellar degeneration was continuing and that it was 
unclear as to whether the trauma of the assault was playing a 
role.  

During his November 2006 hearing before the undersigned 
Veterans' Law Judge, the veteran submitted a copy of May 2006 
newspaper exposé from the Dallas News.  The article noted 
that the veteran fraudulently depicted himself as a POW 
during the Vietnam War.  For many years, the veteran had 
represented himself as a Vietnam combat veteran, who, as a 
helicopter door gunner, was shot down and fought off the 
enemy with the last of his ammunition.  The article reported 
that he had gone into great detail about his Vietnam 
experience over the years and also described how he also 
claimed that he was a POW for 1,348 days.  He wore Vietnam 
war ribbons and lied for years.  During his hearing, the 
veteran recounted being beaten by fellow soldiers during a 
"blanket party", causing head injuries.

As noted above, service treatment records are silent as to 
any brain disorder or any assault.  Since the July 2006 VA 
examination report suggests that the veteran's brain disorder 
was likely aggravated by the purported assault, it is the 
Board's initial obligation to assess whether the evidence 
supports the claimed assault and in particular that such 
assault resulted in a head injury.  

The Board observes that the veteran was seen routinely in 
service for a variety of minor disorders, but there were no 
complaints or findings as to any assaults or head injury 
whatsoever.  The absence of such evidence, under the 
circumstances, weighs against the claim.

In February 1996, VA revised its procedure concerning the 
evaluation of PTSD claims.  Under the revisions, 
"alternative sources" may provide credible evidence of a 
noncombat stressor in PTSD claims based on personal assault.  
VA Manual M21-1, Part III 5.14c, provides guidance on the 
types of evidence that may serve as "credible supporting 
evidence" for establishing service connection of PTSD which 
allegedly was precipitated by a personal assault during 
military service.  See Manual M21-1, Part III, Change 49, 
5.14 (Feb. 20, 1996).  The guidance afforded by those 
revisions are likewise helpful in the resolution of the 
appeal concerning cerebral atrophy as relates to an assault. 

The record demonstrates that the veteran was assessed with 
difficulty in adapting to military life according to his 
December 1968 mental disorders examination.  Changes in 
performance and unexplained social behavior changes might 
support that the veteran was the victim of an assault despite 
the fact that the record does not clearly support that an 
assault occurred.  However, the Board observes that according 
to a March 1971 private Mental Evaluation, the veteran was 
seen as an outpatient since age 14, apparently for stealing.  
He was stealing numerous items for quite a while and could 
not get along with other students in high school.  He was 
suspected of stealing while in the service and after 
discharge was jailed on several occasions after writing bad 
checks.  The Board concludes that the record does not 
demonstrate that the veteran's behavior really changed during 
service and his difficulty with adjustment to military life 
seems more consistent with his history of difficulties in 
high school rather than as a manifestation of symptomatology 
precipitated by an assault.  Accordingly, the record does not 
support that the claimed assault occurred.  

Finally, based on the evidence of record, there are 
significant inconsistencies as to whether he actually 
reported the alleged assaults to his superiors.  This is 
clear when comparing the Stressor statement received in May 
2003 with the July 2006 VA examination report.  Such 
inconsistencies diminish the probative weight to be accorded 
the veteran's testimony and other statements.  More 
significantly, the veteran has intentionally misrepresented 
his service for pecuniary gain for years.  Accordingly, the 
Board finds that the appellant fundamentally lacks any 
credibility and gives no weight to his statements as to his 
purported assault or his testimony.  Under the circumstances, 
the preponderance of the evidence is against the claim and 
entitlement to service connection for cerebral atrophy with 
bilateral lower extremity loss of balance is not warranted on 
a direct basis or on the basis of aggravation. 

PTSD

Service connection for PTSD requires the presence of three 
elements: (1) a current diagnosis of PTSD, (2) evidence that 
the claimed in-service stressor actually occurred, and (3) 
medical evidence of a causal nexus between the current PTSD 
symptomatology and the specific claimed in- service stressor.  
See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); see also 38 
C.F.R. § 3.304(f).  Where a diagnosis of PTSD exists, the 
sufficiency of the claimed in-service stressor is presumed.  
Nevertheless, credible evidence that the claimed in-service 
stressor actually occurred is also required.  Id.  Where the 
claimed PTSD stressor is related to combat, service 
department evidence that the veteran was engaged in combat or 
received "the Purple Heart, Combat Infantryman Badge, or 
similar citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed in[-
]service stressor."  Id.

If the claimed stressor is not combat related, it must be 
corroborated by credible supporting evidence.  See Cohen, 10 
Vet. App. at 142.  The Court has held that "[t]here is 
nothing in the statute or the regulations which provides that 
corroboration must, and can only, be found in the service 
records."  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) 
(quoting Doran v. Brown, 6 Vet. App. 283, 289 (1994)).  
However, when a claim for PTSD is based on a noncombat 
stressor, "the noncombat veteran's testimony alone is 
insufficient proof of a stressor," Dizoglio, 9 Vet. App. at 
166, and "credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence,"  Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).

"Credible supporting evidence" is not limited to service 
department records, but can be from any source.  See Cohen, 
10 Vet. App. at 147; Doran, supra.  "[T]he absence of 
corroboration in the service records ... does not relieve the 
BVA of its obligation to assess the credibility and probative 
value of the other evidence."  Doran, 6 Vet. App. at 290-91.  
However, "[a]n opinion by a mental health professional based 
on a post service examination of the veteran cannot be used 
to establish the occurrence of the stressor."  Cohen, 10 
Vet. App. at 145 (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)); see also Wood v. Derwinski, 190, 193 (1991).

The veteran did not have combat service.  In the context of 
the current claim, the record has been supplemented with a 
stressor statement received in May 2003 in which the veteran 
claimed to have discovered the body of a fellow serviceman 
who had hung himself in a closet during boot camp.  He also 
claimed to have been beaten up by other members of his 
company during training and also that he was attacked by a 
gay soldier.  He also claimed that he reported the incident 
to his superiors but they did nothing because he was unable 
to identify the alleged perpetrators.  In September 2003, a 
VA psychologist supplied a diagnosis of PTSD based upon the 
claim that the veteran discovered a body of a dead 
serviceman.  It was not indicated in the psychologist's 
statement that he had reviewed the claims folder.  A January 
2004 VA examination by a physician questioned the validity of 
a PTSD diagnosis, indicating that a record review had been 
performed.  

In July 2006, a VA examiner (as reported in greater detail 
above) remarked that the veteran told him he did not report 
the assault incident to his superiors because he was afraid 
of his fellow soldiers.  

At his November 2006 Travel Board hearing, the veteran 
testified that after a march, he came back to the barracks to 
find a soldier who hung himself.  He stated that the soldier 
had been in front of him during the march.  He stated that 
there was no one to talk to about his emotions upon finding 
the dead soldier, so he went AWOL.  

As discussed above, the record does not support that the 
veteran was the victim of a personal assault.  Thus, the 
alleged assault(s) cannot serve as a predicate for PTSD.  
Moreover, the only clear evidence that the veteran has PTSD 
results from a September 2003 report from a VA psychologist, 
which attributes the claimed disorder to the veteran having 
discovered a fellow soldier who had hung himself in a closet.  
This claimed stressor was not capable of verification because 
the veteran was unable to provide the complete name of the 
person who allegedly hung himself.

Finally, the Board observes that once the appellant destroys 
his credibility, as here, the Board must conclude that no 
probative weight can be assigned to any diagnoses of PTSD of 
record.  This is because, as the Court has noted, such 
diagnoses can be no better than the facts alleged by the 
appellant.  Swann v. Brown, 5 Vet. App. 229 (1993).  In 
consideration of the foregoing, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").    




ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
venous insufficiency of the lower extremities, the appeal is 
denied. 

Service connection for cerebral atrophy with bilateral lower 
extremity loss of balance is denied.  

Service connection for PTSD is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


